Citation Nr: 0907659	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right wrist scar, status post removal of ganglion cysts.

2.  Entitlement to an initial, compensable rating for left 
wrist scars, status post removal of ganglion cysts.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The veteran served on active duty from June 1995 to October 
2002.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, among 
other things, granted service connection for right and left 
wrist scars, status post removal of ganglion cysts, and 
assigned separate noncompensable ratings effective October 3, 
2002, the day after separation from service.  The RO also 
denied service connection for right and left carpal tunnel 
syndrome.

In July 2006, the Board remanded each of the claims for 
additional development.

In a June 2008 rating decision the Appeals Management Center 
(AMC) increased the initial rating for the right wrist scar 
to 10 percent effective October 3, 2002, and continued the 
denials of the other claims.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993). Therefore, the claim for a higher 
initial rating for the veteran's right wrist scar remains 
before the Board.


FINDINGS OF FACT

1.  The Veteran's 4.1 by 2 centimeter right wrist scar is 
tender to palpation and adheres to and has damaged the 
underlying tissue, but does not limit the function of his 
right wrist.

2.  The Veteran's two left wrist scars, measuring 2 by .2 and 
2.5 by .1 centimeters, are not productive of any symptoms, 
and do not limit the function of his left wrist.

3.  Bilateral carpal tunnel syndrome was diagnosed during the 
appeal period, there is evidence of continuity of bilateral 
wrist symptomatology, and there is evidence that the 
Veteran's current wrist symptoms are residual to his in-
service bilateral wrist surgeries and related to his post-
service symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
right wrist scar, status post removal of ganglion cysts, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).

2.  The criteria for an initial compensable rating for left 
wrist scar, status post removal of ganglion cysts, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805.

3.  The criteria for service connection for right carpal 
tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for left carpal 
tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The appeal for higher initial ratings for right and left 
wrist scars arise from the veteran's disagreement with the 
initial ratings assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the claims for service connection, which the Board will 
grant below, they have been substantiated, and there are no 
further VCAA duties with regard to these claims.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA treatment 
records (as the Veteran indicated that all of his post-
service treatment was at VA facilities).  In addition, the 
veteran was afforded pre- and post-discharge VA examinations 
as to the nature and severity of any residuals of his in-
service wrist surgeries, including scars, as discussed below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for entitlement to higher initial 
ratings for right and left wrist scars, and for entitlement 
to service connection for right and left carpal tunnel 
syndrome are thus ready to be considered on the merits.

Analysis

Higher Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's scars are rated pursuant to the diagnostic 
codes in 38 C.F.R. § 4.118 applicable to scars other than the 
head, face, or neck, specifically, Diagnostic Codes (DCs) 
7801, 7802, 7803, 7804, and 7805.  Under DC 7801, scars that 
are deep (i.e., associated with underlying soft tissue 
damage) or cause limited motion warrant a 10 percent rating 
if they cover an area exceeding 6 square inches (39 sq. cm.), 
and higher ratings if they cover a greater area.  Under DC 
7802, superficial scars that do not cause limited motion and 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  

Under DCs 7803 and 7804, scars that are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent rating.  Scars may also be rated 
based upon the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The only evidence as to the severity of the Veteran's right 
and left wrist scars since the October 3, 2002 effective date 
of the grant of service connection is the May 2008 VA 
examination report (post-service VA treatment records note 
the scars but do not describe them).  On examination, there 
was one scar of the right upper extremity, located on the mid 
dorsum of the posterior surface of the wrist.  The scar was 
horizontal and was 4.1 centimeters in length by 2 centimeters 
in width.  

There was tenderness on palpation, adherence to underlying 
tissue, and underlying soft tissue damage, but the scar did 
not result in limitation of motion or loss of function or 
skin ulceration or breakdown.  Thus, a 10 percent rating is 
warranted for the right wrist scar under DC 7804 because it 
was tender to palpation on examination.  

Moreover, although the scar was deep, it did not exceed an 
area of 6 square inches or 39 square centimeters, and a 
higher rating is therefore not warranted under DC 7801.  In 
addition, as a rating higher than 10 percent is not warranted 
under any of the other potentially applicable diagnostic 
codes, there is no basis for an initial rating higher than 10 
percent for the Veteran's right wrist scar.

On examination there were two scars, both located on the 
posterior surface of the left wrist.  One scar, located on 
the dorsum middle wrist, was horizontal and measured 
2centimeters in length by .2 centimeters in width.  It was 
not tender on palpation, there was no adherence to underlying 
tissue, no underlying soft tissue damage, no skin ulceration 
or breakdown over the scar, and the scar did not result in 
limitation of motion or loss of function.  The other scar was 
located on the dorsum wrist, was vertical, and measured 2.5 
centimeters in length by .1 centimeter in width.  It was not 
tender on palpation, there was no adherence to underlying 
tissue, no underlying soft tissue damage, and no skin 
ulceration or breakdown over the scar, and the scar did not 
result in limitation of motion or loss of function.

Thus, as the scars were not deep, did not cause limited 
motion, did not cover an area of 144 square inches or 929 
square centimeters or greater, were not unstable or painful 
on examination, and did not limit the function of the left 
wrist, there is no basis for an initial compensable rating 
under any potentially applicable diagnostic code.

The Board notes that the Veteran has indicated that he 
experiences pain and other symptoms that limit the function 
of his wrists, and is competent to so testify, see Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); however, he has not 
claimed that these limitations are due to the scars.  
Moreover, while the September 2002 VA general examination 
report indicated that there is limitation of motion of the 
right wrist, this loss of motion was not attributed to the 
scars, and the only medical opinion as to whether the scars 
limit the function of the wrists (that of the May 2008 VA 
examiner) indicates that they do not.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's right and left wrist scars are contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required.

Based on the foregoing, the preponderance of the evidence 
reflects that a higher initial rating is not warranted for 
either the Veteran's right or left wrist scars.  The benefit-
of- the-doubt doctrine is therefore not for application, and 
the claims for a initial rating higher than 10 percent for 
right wrist scar, status post removal of ganglion cysts, and 
for an initial compensable rating for left wrist scar, status 
post removal of ganglion cysts, must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

Service Connection Claims

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the first element of service connection, there is 
conflicting evidence as to whether the Veteran has bilateral 
carpal tunnel syndrome.  On a November 2002 VA peripheral 
nerves examination, there were abnormalities on sensory 
examination that led the examiner to diagnose bilateral 
carpal tunnel syndrome.  

On a nerve conduction study, there was no electrodiagnostic 
finding of entrapment neuropathy of the median at the wrist 
bilaterally and therefore no confirmation of the carpal 
tunnel syndrome diagnosis, and no peripheral neuropathy.  
However, the VA examiner, noting that the nerve study could 
not confirm the presence of carpal tunnel syndrome, 
nevertheless found that "this diagnosis remains supported by 
clinical picture and neurological exam," and concluded that 
there were no nerve study abnormalities because the syndrome 
was in its early stages.  

The most recent, VA peripheral nerves examination conducted 
in May 2008 contains a contrary conclusion: the examiner 
indicated that, except for the scars, the examination of the 
wrists was normal.  He based this conclusion on his 
examination findings as well as negative in and post-service 
wrist X-rays and the negative November 2002 nerve conduction 
studies as well as negative March 2004 EMG studies. 
 
The recent finding that the Veteran does not have bilateral 
carpal tunnel syndrome does not preclude a finding of service 
connection.  A disability need not be present at the time of 
the Board's decision in order to be considered current.  
Rather, to be present as a current disability, there need 
only be evidence of the condition at some time during the 
appeals period.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  

Here, the definitive statement of the November 2002 VA 
examiner warrants a finding that the Veteran had bilateral 
carpal tunnel syndrome at some time during the appeals 
period, which, given that he filed his claim in January 2003 
within a year of separation from service (and had attempted 
to file a claim in June 2002 while still in service), began 
the October 3, 2002 day after separation from service.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

As there is evidence of a current disability, the question 
remains whether the second and third elements of a service 
connection claim have been satisfied.  Here, these elements 
have been satisfied through a demonstration of continuity of 
symptomatology.

During service, the Veteran underwent multiple surgeries of 
both wrists to excise ganglion cysts.  Many bilateral wrist 
symptoms were noted in service, although bilateral carpal 
tunnel syndrome was not specifically diagnosed.  On a pre-
discharge September 2002 VA general examination, loss of 
strength of grip and dorsiflexion of the right wrist, and 
numbness and tingling of the hands and tips of some fingers 
were noted bilaterally.  

The examiner wrote that the Veteran had never been 
investigated for carpal tunnel syndrome although he was told 
he could have this disability, and that EMG studies would be 
performed "for confirmation of a suspected carpal tunnel 
syndrome bilaterally."  (As noted by the November 2002 VA 
examiner, the planned EMG studies were not performed).  Thus, 
a bilateral wrist condition was noted during service.

Moreover, there is evidence of post-service continuity of the 
same symptomatology.  A March 2004 EMG/neurology consult 
indicates that there was decreased sensation at the fourth 
and fifth fingers on the left side, although nerve conduction 
studies showed only very mild slowing of the ulnar nerve 
around the elbows bilaterally and there was no carpal tunnel 
syndrome bilaterally.  

A June 2004 VA primary care note indicated left wrist 
discomfort, an October 2004 VA treatment note indicated left 
wrist discomfort, and an August 2006 VA treatment note 
indicates bilateral wrist discomfort.  A July 2004 VA 
orthopedic consult note indicated that there was pain on 
wrist flexion and, although there was no mass or significant 
thickening of the dorsal retinaculum, no point tenderness, no 
sign of tendon involvement, and X-rays were negative, 
diagnosed probable "mucoid degeneration of retinaculum given 
this history of recurrent ganglia."  In addition to this 
medical evidence, the Veteran has testified to continuity of 
bilateral wrist symptomatology since service.

In addition, there is evidence of a nexus between the present 
disability and the in and post-service symptomatology.  In 
October 2006, after reviewing the claims file and examining 
the Veteran, a VA examiner diagnosed residuals of ganglion 
cyst removal right and left wrist.  

The VA examiner noted that the Veteran had multiple in-
service wrist surgeries affecting the areas in which he 
continued to complain of symptoms, and concluded that, "it 
is more likely than not that his current diagnosis of 
residuals of ganglion cyst is connected to his complaints in 
service."  As the VA examiner explained his reasoning in 
light of an accurate characterization of the record, the 
Board finds his opinion to be probative of the nexus issue, 
even though he did not specifically diagnose bilateral carpal 
tunnel syndrome.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed).

Based on the above, bilateral carpal tunnel syndrome was 
diagnosed during the appeal period, there is evidence of 
continuity of bilateral wrist symptomatology, and there is 
evidence that the Veteran's current wrist symptoms are 
residual to his in-service bilateral wrist surgeries and 
related to his post-service symptomatology.  Thus, with 
reasonable doubt resolved in favor of the Veteran, service 
connection for right and left carpal tunnel syndrome is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 53.


ORDER

Entitlement to an initial rating higher than 10 percent for 
right wrist scar, status post removal of ganglion cysts, is 
denied.

Entitlement to an initial, compensable rating for left wrist 
scars, status post removal of ganglion cysts, is denied.

Entitlement to service connection for right carpal tunnel 
syndrome is granted.

Entitlement to service connection for left carpal tunnel 
syndrome is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


